October 2, 19%

Honorable Robert S. Calvert
Comptroller of Public Accounts
Capitol Station
Austin 11, Texas               Opinion No.        wti-~a
                                       Re: Authority of the Comptroller
                                           to issue a warrant in payment
                                           of a recording fee in order
                                           to record the Agriculture
                                           lease on lands purchased by
Dear Mr. Calvert:                          the Veterans' Land Board.
          You have requested an opinion concerning the authority
of the payment of a fee to the County Clerk of a salaried county
for recording an agricultural lease on land purchased by the
Veterans' Land Board. The Veterans' Land Board requested that
the payment of the recording fee to the County Clerk be paid out
of funds in the State Treasury comprised of money collected ur-
suant to the following provisions of Section 21 of Article 5E 21m:
               "The Board Is further authorized and re-
          quired to charge and collect for the use of the
          State the following fees for the processing and
          servicing of purchase applications and Contracts
          of Sale and Purchase and matters incidental
          thereto. Any such fees, or a portion thereof,
          which In the opinion of the Board are.unused
          shall be refunded.
               II
                    .   .   .

               ‘“7 .        Service fee for each Contract of
                            Sale and Purchase . . . . . . . $25.00
                 “All money8 received by payment of the above
          fees and not re$Izndedshall be deposited in the
          State Treasury and credited to the Veterans' Land
          Board Special Fund, and aaid Fund ie hereby appro-
          prlated to the Veterans' Land Board to be wed
          as It deems necessary to pay any expenses of the
          Veterans' Land Board, Including salaries, ln-
Honorable Robert S. Calvert, page 2.   m-508)


          creasing of salaries, or travel expenses
          of the employees of the Veterans' Land Board,
          or employees of the General Land Office .dolng
          work with the-veterans' Land Program, pro-
          vided;however, that such'salaries, or ex-
          penses, shall be in line with the salaries or
          expenses paid to similar employees of other
          State departments performing similar duties."
          The contention of the Veterans I Land Board.ie stated
in a letter ,to the Comptroller's Office dated August 21, 199,
as follows:
               "The Veterans' Land Board, by necessity,
         must correct errors in deeds and forty-year
         contract8 when such errors are ~discoveredduring
         the life of the contract. The method In correct-
         ing such errors is by means of a corrected in-
         strument which must be recorded in the County
         where the land is located. It is the opinion of
         this office that the $25.00 servlce.fee Is set up
         specifically under Article %21m, Section 21;
         Vernon's Civil Statutes for the payment of the
         recording fee for recording the corrected lnstru-
         ment and for the payment of other necessary ex-
         penses of servlaing the Veteran!8 contract.
               "Under the above referred to Article %21m,
         Section 21, Vernon's Civil Statutes, the $25.00
         service fee is, quote, 'deposited in the State
         Treasury and credited to the Veterans' Land
         Board's special fund, and said fund is,hereby
         appropriated to the Veterans' Land Board to be
         used as It deems necessary to pay any expenses
         of the Veterans' Iand Board."'
          If the recording fee were.a legal expense,of the
Veterans' Land Board, the service fees appropriated by the Lagis-
lature could be expended for this purpose. However, Sections 1
and 3 of Article 3912e, Vernon's Civil Statutes, specifically
prohibit the payment of such fees. Section 1 states that "nor
shall the State . . . pay to any county officer . . . any fee
or coplesion for any service by him performed as such officer
. . .   (Exceptions not applicable)., Section 3 provides
"neither the,State . . . shall be charged with or pay to any
of the officers . . . any fee or commission for the perfort-
mance of any or all of the duties of their offices . . ."
(Exceptions not applicable).
Honorable Robert S. Calvert, page 3.    mi-508)


          Since the charge is specifically prohibited by statute,
these instruments must be recorded without any charge to the
Veterans' Land Board. If the Tree!'for rendering the service of
recording these instruments should be construed to be a charge
against the individual rather than the Veterans' Land Board, the
aoney deposited in the State Treasury could not be used for the
payment of personal expenses of an individual. Therefore, you
are advised that you are not authorized to Issue a warrant in
payment of these fees.
                             SUMMARY
                 The Comptroller of Public Accounts Is
                 not authorized to Issue a warrant in
                 payment of a recording fee for record-
                 ing an Agriculture lease on lands pur-
                 chased by the Veterans' Land Board.
                                   Yours very truly,
                                  WILL WILSON
                                  Attorney General of Texas

JR:$l
APPROVED:
OPINION COMMITTEE
Gee. P. Blackburn, Chatrman
L. P. Lollar
Arthur Sandlln
Richard Wells
John Steinberger
REVIEWEDFORTRE  ATTORNEYGERERAL
By: W. V. Geppert